DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 17 May 2022 with amended claims 1-6, 13, 14, 19, and 20 overcomes the rejections of 17 February 2022.  Claim 1 now recites enabled asymmetric inducers which have support in the specification.  Substituents of the chiral compounds are now recited clearly within the claims.  Tomooka (Journal of the American Chemical Society, 2005, 127, 12182-12183) is n longer prior art because formula (1) has been removed from claim 19.  A search for each recited chemical formula in claims 1, 19, and 20 has been done.
Information Disclosure Statement
The information disclosure statement filed 12 April 2022 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the recitation of general formula (4a), the phrase “general formula (4a) may be fused with a benzene ring” renders the claims unclear.  Usage of the word “may” does not provide clear metes and bounds with the presence or absence of a fused benzene ring.  What are the conditions when a benzene ring would fuse to a cycloalkene backbone?  When is a benzene ring not fused with a cycloalkene backbone? 
Allowable Subject Matter
Claims 1-6, 13, 14, 19, and 20 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  MERLANI (Chirality, 2010, 22, 717-725) describes a process in which compound 2 is separated into enantiomers (page 721, scheme 1; page 722, column 1, paragraph 2to column 2, paragraph 2).  Claim 19 is not anticipated because it has been amended to overcome the prior art of record, Tommoka.  A new search of claim 19 did not reveal any prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699